Citation Nr: 1811925	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has continuously experienced bilateral hearing loss since separation from service.
 
2.  The Veteran has a current diagnosis of tinnitus that first began to manifest to a compensable degree within one year of separation of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the results discussed below, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

Bilateral Hearing Loss

At issue is whether the Veteran is entitled to service connection for bilateral hearing loss.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system such as bilateral hearing loss or tinnitus, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran and his wife testified at a personal hearing before the Board in November 2017.  The Veteran indicated that during a period of service he was exposed to military noise exposure from small arms and artillery fire.  The Veteran described one incident of noise exposure which felt like a pencil had been crammed right through his head; resulting in pain, headaches, and dizziness.  The Veteran also indicated that he did not undergo a hearing examination upon separation from service.  The Veteran stated that he did not wear hearing protection during a period of service, and that his hearing problems had begun during service.  The Veteran's wife indicated that she had known the Veteran since he was 35 (sometime after June 1982), and that the Veteran had had hearing problems and tinnitus since she knew him.  The Veteran indicated that he worked for a municipality performing industrial tasks like breaking cement from 1971 till retiring in 1989.  See Transcript.

The Veteran's treatment records are silent for reports of or treatment for bilateral hearing loss.  During a separation examination, the Veteran's ears were evaluated as normal.  In a survey of medical history provided contemporaneously with the Veteran's separation examination, the Veteran denied having or ever having had hearing loss or ear trouble.  During the separation examination the Veteran also underwent audiometric testing.  The results are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Null
10
LEFT
10
10
10
Null
10

It is unclear, however, whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
Add
15
10
10
10
5



The converted results of the testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
Null
15
LEFT
25
20
20
Null
15

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Here, once converted, the hearing test shows at least some hearing loss bilaterally.

In an August 2012 written statement, the Veteran indicated that he had been exposed to military noise exposure from small arms and artillery fire during a period of service, and that, on one occasion, a mortar went off near his position which felt like being jabbed in the ear with a pencil; resulting in ringing in his ears for the next couple of days.  The Veteran also indicated that he did not wear hearing protection in service, and that he did not remember undergoing a hearing examination upon separation from service.  The Veteran reiterated these contentions in subsequent written statements.

The Veteran underwent an evaluation by a private physician in August 2012.  The Veteran reported hearing loss and tinnitus.  The physician noted a history of military noise exposure and indicated that the Veteran's hearing in his right ear became diminished after an explosion near his right ear; also resulting in increased tinnitus.  The physician opined that it is highly likely that his hearing loss and tinnitus was due to military noise exposure.  The Veteran's word recognition score was 92 percent in the right ear and 100 percent in the left.  The Veteran's pure tone thresholds were recorded in graphical form which the Board is empowered to interpret.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
Null
60
LEFT
35
35
45
Null
45

Of note, the hearing testing showed more significant hearing loss in the right ear, which is consistent with the Veteran's testimony that his right ear had been damaged by being in close proximity to a mortar that had fired when he was not ready.

While other medical professionals have reached alternate conclusions as to the etiology of the Veteran's hearing loss, the Board found the Veteran's testimony to be compelling and a medical professional has related the Veteran's unquestioned history of military noise exposure to his current bilateral hearing loss.

As such, the evidence is in relative equipoise and service connection is granted for bilateral hearing loss.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The weight of the evidence indicates that the criteria for service connection have been met.

The Veteran indicated in written statements and in treatment records that he began to manifest tinnitus due to military noise exposure; and tinnitus continued to manifest ever since.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.  

Additionally, the Board notes that an August 2012 private opinion indicates that the Veteran's tinnitus was related to a period of service.

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the criteria for service connection for tinnitus have been met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


